In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00204-CR
______________________________


ROBIN K. OTWELL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 95-F-0722-202





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Robin K. Otwell has appealed from the revocation of his community supervision. 
In 1997, Otwell was placed on community supervision for two separate offenses of felony
driving while intoxicated.  In 2001, he was arrested in Arkansas for driving while
intoxicated, and the State filed a motion to revoke his community supervision.  Otwell pled
true to the State's allegations.  The trial court revoked his community supervision and
sentenced him to eight years' imprisonment, to run concurrently for the two offenses. 
Otwell was represented by appointed counsel at trial and by different appointed counsel
on appeal.  
	Counsel filed a brief May 10, 2002, under the mandate of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Ex parte Senna, 606 S.W.2d 329,
330 (Tex. Crim. App. 1980), and has accordingly also filed a motion to withdraw.  Counsel
sent Otwell a copy of the brief and advised Otwell by letter he believes there are no
arguable contentions of error, and informed Otwell of his right to review the record and file
a brief pro se. 
	Pursuant to a request by counsel, we granted Otwell until June 12, 2002, to file his
appellate brief.  No brief has been filed, and Otwell has not sought additional time in which
to prepare a brief. 
	Counsel has filed a brief which discusses the record and reviews the proceedings. 
Counsel has thus provided a professional evaluation of the record demonstrating why, in
effect, there are no arguable grounds to be advanced, as required by High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  See also Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).  He also reviewed the representation by
appointed counsel at trial as reflected by the record and has concluded the record does
not suggest counsel was ineffective.  Counsel concluded from his review of the record
there is no arguable point of error to support the appeal.   
	We have likewise reviewed the record and agree with counsel there are no arguable
points of error in this case.
	We affirm the judgment of the trial court.

							Donald R. Ross
							Justice

Date Submitted:	August 21, 2002
Date Decided:	August 30, 2002

Do Not Publish

ch we informed him that, if he
wished to prosecute the appeal, he must file a brief to arrive in this Court no later than
April 5, 2004, with a cover letter reasonably explaining his failure to file a brief as required
by the rules.  We further informed Teixeira that, if he failed to do so, pursuant to Tex. R.
App. P. 38.8(a)(1), we may dismiss the appeal for want of prosecution.  As of the date of
this opinion, Teixeira has not filed his brief, nor has he otherwise contacted this Court in
connection with this appeal.
          The time allowed for filing the appellate brief has elapsed.  Accordingly, we dismiss
the appeal for want of prosecution.  
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      April 21, 2004
Date Decided:         April 22, 2004